Title: To Thomas Jefferson from John Marrast, 22 August 1804
From: Marrast, John
To: Jefferson, Thomas


               
                  
                     Monsieur
                  
                  Norfolk Ce 22d aoust 1804.
               
               Jay l’honneur de vous avizer que Jay chargé sur le Battau Maria, capne. Françis o’mara, deux caisses contenant bougie verte, cy Joingt connoissement, et facteure de l’autre Part, Je me flatte davançe que vous serais satisfait de sa qualité,
               Jay l’honneur detre avec le plus Profond Réspect Monsieur Votre trés humble & trés ôbst. serviteur
               
                  
                     John Marrast
                  
               
               
                  Facteure de trois caisses bougie, dont une de cire blanche, & les deux autres de la verte.
                  
                     
                        1.
                        caisse bougie blanche 
                        ps net 42d á 75 cts
                        $31.
                        50
                     
                     
                        2.
                        idem verte
                        110d à 42 cts
                        46.
                        20.
                     
                     
                        
                        Pour 3 caisses. port au batteau & Ct
                        1.
                        50
                     
                     
                        
                        
                        $79.
                        20
                     
                  
                  Je sertifie le presant sincere sauf herreur, norfolk ce 22d aoust 1804
               
               
                  
                     John Marrast
                  
               
             
          Editors’ Translation
               
                  
                     Sir,
                     Norfolk, 22 Aug. 1804
                  
                  I have the honor of informing you that I loaded two cases of green candles on the ship Maria, captained by Francis O. Meara. Attached is the invoice with the bill for the other part of the order. I am confident you will find the quality satisfactory.
                  With profound respect, Sir, I have the honor of being your very humble and obedient servant.
                  
                     
                        John Marrast
                     
                  
                  
                     Invoice for three cases of candles: one white and two green.
                     
                        
                           1.
                           One case of white candles 
                           net weight 42d @ 75 cts
                           $31.
                           50
                        
                        
                           2.
                           Green candles
                           110d @ 42 cts
                           46.
                           20.
                        
                        
                           
                           Loading three cases port to ship etc.
                           1.
                           50
                        
                        
                           
                           
                           $79.
                           20
                        
                     
                     I certify that this is accurate, barring error. Norfolk, 22 Aug. 1804.
                  
                  
                     
                        John Marrast
                     
                  
               
            